MATTHIAS,. J.
1. The owner of a building, out of possession and control, is not liable to persons upon the premises by invitation of the lessee thereof for injuries resulting from the physical condition of such premises, unless such liability is imposed by contract or statute.
2. Although there is a presumption, where a statute has undergone revision and consolidation by codification, that the construction thereof will be the same as prior thereto, yet, where the language of the revised statute is plain and unambiguous, it must be given the meaning and effect required by the plain and ordinary significance of the words used whatever may have been the language of the prior statute.
3. The scope and effect of the provisions of Section 12578, General Code, so far as they apply to one who constructs a building such as therein described, are limited by the requirements prescribed by the fourteen sections of the General Code next succeeding said Section 12578, General Code.
Judgment reversed.
Marshall, C. J., Robinson and Jones, JJ., concur.